[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
[CORRECTED MEMORANDUM OF DECISION]
The court, on April 6, 1994, rendered its Memorandum of Decision CT Page 4580 on the above matter.
It was recently brought to the attention of the court that two non-dispositive errors were made by the court.
The court incorrectly referred to the husband's age as forty-one (41) and the wife's age as forty-three (43). The memorandum is corrected to read that the husband's age is thirty-one (31) and the wife's age is thirty-three (33).
Further, the court, in paragraph 4, page 2, erroneously referred to the automobile to be transferred as a 1987 Mitsubishi. The automobile to be transferred should be a 1991 Honda. The memorandum is, accordingly corrected.
Mihalakos, J.